DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant’s election of Species V, drawn to Figures 10A-C in the reply filed on 2/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
While applicant asserts that claims 1-20 all read on the elected species of Figures 10A-C, claims 6 and 14 each recites “a receiving channel”, which according to applicant’s disclosure is not present in Figures 10A-C and instead is present in the non-elected embodiment of Figure 9 [0116] so these claims are withdrawn as being directed to a non-elected species. Also claims 7 and 15 each recites “a convex face side portion makeup surface, an opposing concave face side portion forming a shovel shape” and these features are present in Figures 5-6 and 10I, not in Figures 10A-C [0083 & 0126] so these claims are withdrawn as being directed to a non-elected species. 
Claims 6-7, 14-15, 17, and 21-30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.
Drawings
The drawings were received on 1/13/20.  These drawings are accepted.
Claim Objections
Claim 4 is/are objected to because of the following informalities:  
Claim 4: change “protruded” with ---protrudes---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-13, 16, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: recites “a makeup solid brush head”, but the device is not a brush. While applicant can call the device a makeup head or an applicator head, calling it a brush implies the presence of some kind of bristles or fibers, which are not present. This claim recites “at least a portion of said exterior surface of said applicator body forms at least one makeup surface…wherein said applicator body provides one or more applying surfaces, curved surfaces, edges, and leading corners, with different angles and inclinations”; however, it appears that these “applying surfaces, curved surfaces”, etc are the “at least one makeup surface” and are not additional or different as appears to be claimed. The language “with different angles and inclinations respectively” also does not make sense in the context of the claim because what is the difference between these words and what are these angles measured with respect to. This claim also recites “a plurality of makeup means selected from the group consisting of tipping, tapping, brushing, smearing…” but that is contrary to the definition of “makeup” or “makeup means” because that would mean a type of makeup and not an intended use, but “tipping, tapping, brushing”, etc are all just intended uses of the device and no actual “means” is disclosed or described making it unclear what exactly applicant is trying to claim. Clarification or correction is requested.  
Claim 2: recites “said at least one makeup surface has at least an end portion makeup surface and at least one side portion make surface…”; however, these again would appear to be the same as the “applying surface, curved surfaces, edges” and not different. Clarification or correction is requested.  
Claim 8: recites “body is made of rigid material”, but claim 1 already sets forth that the body is made of rigid material and this does not clearly refer back to the “rigid material” of claim 1 making it unclear how many materials are being claimed. This claim also recites “from the group at least consisting of:”, but this language is contrary to “consisting of” because does “at least consisting of” mean that it can include other materials not listed? Clarification or correction is requested.  
Claim 9: recites “a connection member connected with said at least one connection member” but “said at least one connection member” lacks antecedent basis and it does not make sense that the connection member is connected with at least one of itself. This claim also recites “at least a portion of said exterior surface of said applicator body forms at least one makeup surface…wherein said applicator body provides one or more applying surfaces, curved surfaces, edges, and leading corners, with different angles and inclinations”; however, it appears that these “applying surfaces, curved surfaces”, etc are the “at least one makeup surface” and are not additional or different as appears to be claimed. The language “with different angles and inclinations respectively” also does not make sense in the context of the claim because what is the difference between these words and what are these angles measured with respect to. This claim also recites “a plurality of makeup means selected from the group consisting of tipping, tapping, brushing, smearing…” but that is contrary to the definition of “makeup” or “makeup means” because that would mean a type of makeup and not an intended use, but “tipping, tapping, brushing”, etc are all just intended uses of the device and no actual “means” is disclosed or described making it unclear what exactly applicant is trying to claim. Clarification or correction is requested. 
Claim 10: recites “said at least one makeup surface has at least an end portion makeup surface and at least one side portion make surface…”; however, these again would appear to be the same as the “applying surface, curved surfaces, edges” and not different. Clarification or correction is requested.  
Claim 16: recites “body is made of rigid material”, but claim 9 already sets forth that the body is made of rigid material and this does not clearly refer back to the “rigid material” of claim 1 making it unclear how many materials are being claimed. This claim also recites “from the group at least consisting of:”, but this language is contrary to “consisting of” because does “at least consisting of” mean that it can include other materials not listed? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (CN 109700160).
Claims 1-2, 8, and 19-20: Dai discloses a makeup applicator head (see Figs 2-3) for applying cosmetic [0007] comprising: a connection member (11, see Fig 2) and an applicator body (shovel shaped applicator attached to the connection member, see Fig 2) having a continuous exterior surface made of rigid material [0007] in the form of metal [0007], a free end (see Fig 2) and a connection end coupled to the connection member (see Figs 2-3). At least a portion of the exterior surface of the applicator body forms at least one makeup surface (21) configured for attaching the cosmetic thereto [0028] and this makeup application surface is curved, has edges and has sides that form different angles relative to the longitudinal axis of the device and the device can be used to tip, tap, brush, smear or scribble makeup on a person’s face as desired because that is what a makeup applicator is used to do. The makeup surface has a free end portion (leftmost end of Figure 3) and two side portions extended from the end portion towards the connection end (see Figs 2-3). 
Claim 3: the side portions are both curved and “fit on the skin” since it is described as a makeup applicator (see Figs 1-3). 
Claim 4: the side portions are curved and formed at a side of the free end of the applicator body and the sides protrude outwardly (see Figs 2-3). 
Claim 5: a cross-sectional area of the applicator body gradually increases from the connection end and then gradually decreases towards the free end (see Fig 2). 
Claims 9-10 and 16: Dai discloses a makeup applicator set comprising: at least one makeup applicator (see Fig 4) including a supporting element (3) and a makeup applicator head (see Figs 2-4) for applying cosmetic [0007] comprising: a connection member (11, see Fig 2) and an applicator body (shovel shaped applicator attached to the connection member, see Fig 2) having an exterior surface made of rigid material [0007] in the form of metal [0007], a free end (see Fig 2) and a connection end coupled to the connection member (see Figs 2-3). At least a portion of the exterior surface of the applicator body forms at least one makeup surface (21) configured for attaching the cosmetic thereto [0028] and this makeup application surface is curved, has edges and has sides that form different angles relative to the longitudinal axis of the device and the device can be used to tip, tap, brush, smear or scribble makeup on a person’s face as desired because that is what a makeup applicator is used to do. The makeup surface has a free end portion (leftmost end of Figure 3) and two side portions extended from the end portion towards the connection end (see Figs 2-3).
Claim 11: the side portions are both curved and “fit on the skin” since it is described as a makeup applicator (see Figs 1-3). 
Claim 12: the side portions are curved and formed at a side of the free end of the applicator body and the sides protrude outwardly (see Figs 2-3). 
Claim 13: a cross-sectional area of the applicator body gradually increases from the connection end and then gradually decreases towards the free end (see Fig 2). 
Claim 18: the device further comprises a cosmetic container (see Fig 5) with a container opening and a receiving cavity (see Fig 5) and an inner plugging member (see Figs 5-6) with a peripheral inner surface surrounding and defining a limiting passage (61) and provides one or more cutoffs (611) each of which is outwardly and radially formed and extended from the inner surface of the plugging member (see Figs 5-6). The supporting element (3) is coupled with the connection member of the makeup applicator body (see Figs 1-6) and is arranged to be extended into the receiving cavity (see Fig 5) so when the applicator is removed from the container, the connection member first passes through the limiting passage (61) and can be pressed against he inner surface of the plugging member for scraping off excess cosmetic material attached on the applicator and connecting member and then the makeup applicator head passes through (see Fig 5) and at least a portion of the applicator body has a sectional size smaller than the limiting passage allowing it to be removed as described while retaining at least some makeup on the device [0023] (see Figs 1-6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772